United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                        UNITED STATES COURT OF APPEALS
                                                                               March 23, 2007
                             FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                                                                                   Clerk

                                     No. 06-60227
                                   Summary Calendar


                 JAMES T. MITCHELL, JR; MATTHEW WEGHORST,

                                                                    Plaintiffs-Appellants,

                                         VERSUS


CITY OF JACKSON MISSISSIPPI; ROBERT MOORE, individually and in his official
    capacity as duly commissioned and appointed Police Chief of the City of
Jackson, Mississippi; KENT DANIELS, individually and in his official capacity as
a duly commissioned Police Officer of the City of Jackson, Mississippi; NORMAN
PRESSON, individually and in his official capacity as a duly commissioned Arson
 Investigator of the City of Jackson, Mississippi; VERNON HUGHES, individually
and in his official capacity as a duly commissioned Arson Investigator of the City
                              of Jackson, Mississippi,

                                                                 Defendants-Appellees.




                     Appeal from the United States District Court
                       for the Southern District of Mississippi

                                      (3:04-CV-574)

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th
Cir. R. 47.5.4.
      Appellants brought a 42 U.S.C. § 1983 claim below, alleging their Fourth and

Fifth Amendment rights were violated because they were arrested and detained

without probable cause. Plaintiffs also raised pendant state law claims. Appellees

moved for summary judgment arguing, inter alia, that the undisputed facts

established probable cause and that the suit was barred by qualified immunity. The

district court granted Defendants’ motion, finding the arrest and detention

supported by probable cause and holding that, in the alternative, Appellants’ claims

were barred by qualified immunity.2

      Based on our de novo review, we agree with the district court that the

undisputed facts establish that probable cause existed as a matter of law. Probable

cause exists when the facts and circumstances as known to the officers at the time

would “warrant a prudent man [to] believe[] that the [Appellants] had committed or

[were] committing an offense.” Martin v. Thomas, 973 F.2d 449, 453 (5th Cir. 1992).

It is irrelevant that the Appellants were not ultimately convicted. See Morris v. Dillard

Dep’t Stores, Inc., 277 F.3d 743, 754 (5th Cir. 2001).

      Because we find Appellants’ arrest supported by probable cause, we need not

decide whether Appellees are entitled to qualified immunity. We affirm.

AFFIRMED.




      2
       The court also dismissed Appellants’ state law claims, a ruling they do not appeal.

                                            2